IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,335-01


                       EX PARTE DWAYNE KEITH LOPEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 12-11-12182-CR(1) IN THE 221ST DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to nineteen years’ imprisonment. The Ninth Court of Appeals dismissed

his appeal. Lopez v. State, No. 09-13-00414-CR (Tex. App.—Beaumont Oct. 30, 2013)(not

designated for publication).

        Applicant contends that his plea was involuntary because counsel misinformed him that there

would not be a deadly weapon finding on his judgment. Trial counsel testified at a hearing held by
                                                                                                  2

the trial court. Based on that testimony, the trial court determined that counsel misunderstood the

terms of the plea and therefore miscommunicated the terms to Applicant. The State agrees.

Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 12-11-12182-CR in the 221st District Court

of Montgomery County is set aside, and Applicant is remanded to the custody of the Sheriff of

Montgomery County to answer the charges as set out in the indictment. The trial court shall issue

any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: July 29, 2015
Do not publish